         Case 5:18-cv-00388-TES Document 258-4 Filed 09/03/19 Page 1 of 9



IN RE:                                       *       IN THE CONSUMER

VIRGINIA COLLEGE, LLC                         *      PROTECTION DIVISION

                                              *      THE OFFICE OF

                                             *       THE ATTORNEY GENERAL

                                             *       OF MARYLAND

*        *     *       *      *       *      *       =1=     *      *       *      *       *

                              ADMINISTRATIVE SUBPOENA


ISSUED TO:             Virginia College, LLC
                       c/o John F. Kennedy, Court Appointed Receiver
                       James-Bates-Brannan-Groover-LLP
                       231 Riverside Drive
                       P . O. Box 4283
                       Macon, Georgia 31208-4283

SERVE ON :             John F. Kennedy, Court Appointed Receiver
                       J ames-Bates-Brannan-Groover-LLP
                       231 Riverside Drive
                       P. O. Box 4283
                       Macon, Georgia 31208-4283

       YOU ARE HEREBY COMMANDED by the authority of the State of Maryland and
the Attorney General of Maryland, pursuant to the provisions of Md . Code Ann., Com . Law,
13-405(a), to produce on or before June 15, 2019, the documents described below to the attention
of:
                Christopher Waldt, Chief Investigator
                Office of the Attorney General
                Consumer Protection Division
                200 St. Paul Place, 16th Floor
                Baltimore, Maryland 21202.


                            DEFINITIONS AND INSTRUCTIONS

         1.    “Document”    means the original (or duplicate, identical copies when originals are
not available), and any non-identical copies ( whether different from the original because of notes
made on such copies or otherwise) of writings or recordings of every kind and description
whether inscribed by hand or by mechanical, facsimile, electronic, magnetic, digital, microfilm,
photographic or other means, as well as phonic or visual reproductions of oral statements,
        Case 5:18-cv-00388-TES Document 258-4 Filed 09/03/19 Page 2 of 9



conversations, and including, but not limited to, any manual , book, pamphlet, periodical, letter,
report , memorandum, notation, message, telegram, cable, facsimile, record, study, working
paper, accounting paper, telephone log, teletype message, chart, graph, index, tape, minutes,
computer printout, contract, lease, invoice, record of purchase or sale, correspondence, electronic
or other transcription of taping of telephone or personal conversations or conferences, or any and
all other written, printed, typed , punched, taped, filmed or graphic matter however produced or
reproduced and any electronic, mechanical, computer, e-mail, or Internet records or
representations of any kind (including, without limitation , tapes, cassettes, discs, recordings, and
computer and electronic memories). “Document” also includes the file, folder tabs and /or
containers and labels appended thereto associated with each such aforesaid original and/or copy.

        2.       “You” and “your” as used herein means the person or entity to which this
Administrative Subpoena is directed and includes, but is not limited to, all owners, shareholders,
parent entities, affiliated entities (including but not limited to Brightwood College, Brightwood
Institute, and the Virginia College online program ), predecessor entities, successor entities,
members, partners ( general and limited ), directors, franchisees, managers, employees, agents,
brokers, marketers, contractors, representatives, and all other business entities or individuals
acting, or purporting to act, on its behalf.

        3.      The term “any” shall be construed as synonymous with “every,” and “all” and
shall be all-inclusive.

                                        INSTRUCTIONS

        1       Documents No Longer in Possession of Resnondent/Destroved Documents: If
any responsive document was, but no longer is, in your possession, custody or control, produce a
description of each such document. The description shall include the following:
        ( a)    the name of each author, sender, creator, and initiator of such document ;
        (b )   the name of each recipient, addressee, or party for whom such document was
               intended;
        (c)    the date the document was created;
        (d )   the date(s) the document was in use;
        (e)    a detailed description of the content of the document ;
        (f )   the reason it is no longer in your possession, custody or control; and
        (g)    the document’s present whereabouts.
If the document is no longer in existence, in addition to providing the information indicated
above, state on whose instructions the document was destroyed or otherwise disposed of, and the
date and manner of the disposal .

       2.      Organization of Responses: The documents produced shall be identified and
segregated to correspond with the number and subsection of the request. Identical copies of
responsive documents need not be produced . However, any copy of a document that differs in
any manner, including but not limited to the presence of handwritten notations, shall be
produced.




                                                 2
        Case 5:18-cv-00388-TES Document 258-4 Filed 09/03/19 Page 3 of 9



       3.      Electronic Documents: If any responsive document is available in electronic
format, the document shall be provided in electronic format in addition to hard copy.

          4.     Format of Electronic Documents: Produce electronic documents in a single page
Tagged Image File Format (TIFF) with associated OCR text, together with industry standard
Concordance load files and associated files including, but not limited to, all dat , , opt., txt., and
tiff files. Preserve all metadata in the documents that are produced. To the extent available,
produce all data in an Excel format, otherwise as a Comma Separated Value text file with a txt .
or csv. extension . Provide Microsoft Outlook files as PST files. All documents should also be
produced in their native format with reference to any associated document ID. Such electronic
records or data should be provided on generally supported storage media, including CD-readable
disks and DVD-ROMs.

      5.     Language: Produce the requested documents in all languages in which they are or
were made available to consumers.

        6.      Privileged Documents: If any responsive document is withheld under any claim
of privilege, provide a detailed privilege log that contains at least the following information for
each document that you have withheld:
        (a)     the name of each author, writer, sender, creator, or initiator of such document;
        ( b)    the name of each recipient, addressee, or party for whom such document was
                intended;
        (c)     the date of such document, or an estimate thereof if no date appears on the
                document;
        (d )    the general subject matter of the document; and
        (e)     the claimed grounds for withholding the document, including but not limited to,
                the nature of any claimed privilege and grounds in support thereof.

        7.    Duty to Supplement: All document requests are continuing in nature so as to
require supplementary documents if you obtain further responsive documents.

        8.      Duty to Preserve Documents : All documents and/or other data which relate to the
subject matter or requests of this administrative subpoena must be preserved . Any destruction
involving such documents must cease, even if it is your normal or routine course of business to
delete or destroy such documents or data and even if you believe such documents or data are
privileged or otherwise need not be produced.

        9.      Relevant Time Period: Unless otherwise noted or inclusive dates are requested,
the relevant time period for which documents are requested is from January 1, 2010 to the
present. In each instance in which a document is produced in response to a request, the current
edition should be produced together with all earlier editions, or predecessor documents during
the relevant time period , even though the title of earlier documents may differ from current
versions.




                                                  3
            Case 5:18-cv-00388-TES Document 258-4 Filed 09/03/19 Page 4 of 9




                               DOCUMENTS TO BE PRODUCED

            1    All documents that show your legal identity and organization, including, but not

limited to, all articles of organization, articles of amendment, articles of reinstatement, and

operating agreements .

            2.   All documents that show any trade name under which you have done business.

            3.   All documents showing the names, titles, responsibilities, inclusive dates of

employment , addresses, email address, and phone numbers of your owners, directors, members

and officers. In lieu of providing the actual documents, you may provide a list that contains the

names, titles, responsibilities, inclusive dates of employment, addresses, email addresses, and

phone numbers of each person.

        4.       All documents showing the names, titles, responsibilities, inclusive dates of

employment, addresses, email address, and phone numbers of your current and former agents,

employees and contractors who worked in Maryland or who interacted with Maryland

consumers, including but not limited to any individual you have employed or contracted with to

teach any course or program. In lieu of providing the actual documents, you may provide a list

that contains the names, titles, responsibilities, inclusive dates of employment, addresses, email

addresses, and phone numbers of each person.

        5.       All documents that show each entity in which you have and/or had an ownership

interest or authority to control . In lieu of providing the actual documents you may provide a list

containing the names of the entities and a description of the nature and extent of the ownership

interest.

        6.       All documents that show each entity or person that has and/or had an ownership

interest in you or authority to control you . In lieu of providing the actual documents you may



                                                  4
        Case 5:18-cv-00388-TES Document 258-4 Filed 09/03/19 Page 5 of 9



provide a list containing the names of the entities and a description of the nature and extent of the

ownership interest.

        7.     Documents sufficient to identify each course or program offered by you to a

Maryland consumer and the inclusive dates during which each course was offered . In lieu of

providing the actual documents, you may provide a list containing the course titles and the

inclusive dates each course was offered.

        8.     All notices, catalogs, statements, or other descriptions of the courses and

programs offered to Maryland consumers, including, but not limited to all documents mentioning

accreditation, the quality of the education, and career development services for graduates.

       9.      All documents relating to your marketing, advertising and promoting of any

courses or programs you offered to Maryland consumers including, but not limited to, all

versions of any direct mail solicitations, advertisements, recordings, scripts, website postings,

digital advertising, and email announcements or solicitations.

       10 .    All documents relating to your marketing, advertising or promoting to specific

demographics, races, individuals of specific income levels, or individuals of specific marital

status, including but not limited to African Americans and single parents.

       11.     All documents, including but not limited to email communications, related to the

informing of Maryland consumers that you would provide or pay for background checks,

immunizations, drug tests, CPR certification, certification exams, and certification exam

preparation.

       12 .    All documents, including but not limited to email communications, related to you

providing or paying for background checks, immunizations, drug tests, CPR certification,

certification exams, and certification exam preparation.



                                                 5
        Case 5:18-cv-00388-TES Document 258-4 Filed 09/03/19 Page 6 of 9




        13 .    A blank version of the enrollment agreement you have used in connection with

the offer or sale of any courses or programs to Maryland consumers.

        14 .    All documents that contain the name, address, and telephone number of any

Maryland consumer who has attended any program offered by you, as well as the titles of the

program each Maryland consumer attended, the dates they attended , and whether the consumer

completed the program. In lieu of providing the actual documents you may provide an electronic

database or list containing the names, addresses, and telephone numbers of each consumers, as

well as the titles of each of the courses attended and the dates of attendance ,

       15      All invoices, data (including electronic data if available), spreadsheets, account

summaries, accounting statements and other records concerning the payments billed or invoiced

by you to Maryland consumers and payments received by you directly or indirectly from

Maryland consumers for any courses or programs offered by you. In lieu of providing the actual

documents you may provide an electronic database or list containing the names of each

consumer, the total amount of money billed or invoiced by you, the total amount of money

directly or indirectly received by you, a breakdown of the amount of money paid in cash by the

consumer, and the amount of outstanding balance that the consumer owes to you.

       16 .    All documents, including but not limited to email communications, that reflect

any accreditation or approval from the State of Maryland, the Maryland Higher Education

Commission, or any Maryland occupational board of any courses or programs you have offered .

       17 .    All documents, including but not limited to email communications, that relate to

any accreditation, approval , request for accreditation, or request for approval from any accreditor

for any courses or programs you have offered to Maryland consumers.

       18      All documents, including but not limited to email communications, that relate to



                                                  6
        Case 5:18-cv-00388-TES Document 258-4 Filed 09/03/19 Page 7 of 9




the statement made in the Brightwood College catalog attached as Exhibit A that Brightwood

College was “currently on schedule to be accepted ” for accreditation by the Accrediting Council

for Continuing Education and Training (“ACCET”).

       19.     All documents, including but not limited to email communications, that relate to

the statements made in the Brightwood College catalog attached as Exhibit A that Brightwood

College “offers career development services to all eligible graduates” and that Brightwood

College’s “Career Development Department will assist students in their job search”, including

but not limited to, the names of all individuals who provided career development services to

Maryland consumers, the names of all Maryland graduates who sought career development

services, the names of all Maryland graduates who obtained career development services,

whether career development services are still available for Maryland graduates, and, if not, the

date development services ceased to be available for Maryland graduates.

       20 .    All documents, including but not limited to email communications, that relate to

the statement made in the Brightwood College catalog attached as Exhibit A that “[sjtudents

have the right to a quality education. This right includes quality programs; appropriate

instructional methodologies and content; instructors who have sufficient educational

qualifications and practical expertise in the areas of instruction; the availability of adequate

materials, resources, and facilities to promote the practice and application of theory; and an

environment that stimulates creativity in learning as well as personal and professional growth. ”

       21.     All documents, including but not limited to email communications, related to the

Gainful Employment Rule (34 C.F.R. 668 Subpart Q), including but not limited to failure or “in

the zone” rankings for any of your programs.

       22 .    All documents, including but not limited to email communications, sent or



                                                  7
        Case 5:18-cv-00388-TES Document 258-4 Filed 09/03/19 Page 8 of 9




provided to a Maryland consumer relating to the closure of any of your Brightwood College or

Brightwood Institute campuses, including but not limited to all communications providing

Maryland consumers with their option to obtain a discharge of federal student loans, their option

to transfer to New England College of Business and Technology, and all teach-out options that

were arranged .

       23 .       All documents relating to the closure any of your Brightwood College or

Brightwood Institute campuses, including but not limited to all internal communications, all

communications with the U.S. Department of Education relating to students’ option to obtain a

discharge of federal student loans, and all communications relating to the arranging of teach-out

options for students.

       24 .       All documents, including but not limited to email communications, sent or

provided to a Maryland consumer relating to the closure of the Virginia College’s online

programs and campus, including but not limited to all communications providing Maryland

consumers with their option to obtain a discharge of federal student loans, their option to transfer

to New England College of Business and Technology, and all teach-out options that were

arranged .

        25 .      All documents relating to the closure of Virginia College’s online programs and

campus, including but not limited to all internal communications, all communications with the

U.S. Department of Education relating to students’ option to obtain a discharge of federal student

loans, and all communications relating to the arranging of teach-out options for students.

        26 .      All manuals, training materials, guidelines, memoranda, statements, email

communications, and other documents used to train your employees or contractors who worked

in any program that enrolled Maryland consumers.



                                                  8
        Case 5:18-cv-00388-TES Document 258-4 Filed 09/03/19 Page 9 of 9



        27.    All documents that refer or relate to any investigation of you by any judicial,

administrative, government or law enforcement agency.

        28 .   All correspondence, memoranda, statements, recordings, transcripts, and other

documents, referring or relating to any complaints received by you from any Maryland

consumer.

        29.    All correspondence, memoranda, statements, recordings, transcripts, and other

documents, referring or relating to your response to any complaints received by you from a

Maryland consumer.

                                             CONSUMER PROTECTION DIVISION



Date:
                                             William D. Gruhn
                                             Chief




                                                9
